Citation Nr: 1713202	
Decision Date: 04/07/17    Archive Date: 04/26/17

DOCKET NO.  09-04 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected cervical strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active service from 1989 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In October 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is on record.

In September 2014, the Board denied the issues of an increased rating of the Veteran's service-connected cervical strain and service connection for a back disability, to include as secondary to service-connected cervical strain. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). The Court affirmed the denial of the increased rating for the Veteran's cervical strain and vacated the denial of service connection for a back disability, to include as secondary to service-connected cervical strain. 

The Board remanded for another VA medical examination in April 2016. The claim has now been returned to the Board for adjudication. 


FINDING OF FACT

A back disability was not caused or aggravated by service or by the Veteran's service-connected cervical spine disability.



CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service, and is not secondary to a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

An April 2008 letter from the RO provided notice of the evidence required to substantiate the claim for service connection for a back condition. 

VA has a duty to assist the Veteran in the development of her claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO obtained the Veteran's service treatment records, post-service VA treatment records, and records from the Social Security Administration (SSA).

The Veteran was afforded a VA examination in August 2012 and July 2016. When VA undertakes to provide a VA examination or obtains a VA examination or opinion, it must ensure that examination or opinion is adequate. Barr v. Nicholson Vet. App. 303, 312 (2007). The Court found that the August 2012 medical examination was inadequate because it failed to account for the Veteran's service-connected cervical strain and the likelihood that it caused or aggravated the claimed condition. The Board remanded for another VA examination, which occurred in July 2016.  

The Veteran through her representative argues that the July 2016 VA examination is an inadequate medical opinion. Medical opinions are considered adequate for adjudication purposes if they take into consideration the veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision, and are supported by a rationale. See Barr v. Nicholson, 21 Vet. App 303, 311 (2007); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). The VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disabilities. The VA examiner provided a fully formed decision supported by a clear rationale. Therefore, the Board finds that the Veteran was afforded an adequate medical examination.

Also of record and considered in connection with the appeal is the transcript of the October 2010 Board hearing. The Veteran was provided an opportunity to set forth her contentions with respect to the issue for service connection for a middle back disability, during the hearing before the undersigned Veterans Law Judge. In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the October 2010 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal on which the Veteran sought to testify. Also, information was solicited regarding the severity of the Veteran's middle back pain in service and after service. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Id. at 497. As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), and the hearing was legally sufficient.

Accordingly the Board finds that the VA has met its duty to assist the Veteran with her claim.

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). The second and third elements may be established by showing continuity of symptomatology for certain specified diseases. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In addition service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. The disease need not be diagnosed within a presumptive period, it must be shown by acceptable medical or lay evidence, that there were characteristics manifestations of the disease to the required degree during that time. Id. 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104 (a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89  (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

The Veteran had active service from November 1989 to November 1993. The Veteran's service treatment records do not show complaints or diagnosis of a back condition. Her service treatment records indicate that the Veteran was seen in sick call after a motor vehicle accident in July 1993. After her motor vehicle accident, the Veteran was diagnosed with a cervical strain.

The Veteran has been diagnosed with degenerative arthritis of the lumbar spine. Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.309(b) applies. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The post-service VA treatment records in September 1994 show that Veteran complained of back pain and received treatment for her back pain. The September 1994 medical records also show that the Veteran reported that she had been doing stocking work at which point pain in her neck had gone to her back. The physician assessed this pain as spasm of the cervical spine with radiation to the thoracic area of the back. A VA treatment record in October 1994 notes that the Veteran reported increased back pain and that she was removed from her stocking duty at work. The physician diagnosed the Veteran with back pain of an unknown etiology. 

A VA treatment record dated in September 2007 reflects that the Veteran reported back pain beginning in September 1992. She reported that her back pain began after an accident in service, which occurred in July1992.

The Veteran testified in an October 2010 hearing. The Veteran stated that she first noticed her injury after her automobile accident and that pain had been continuous from the time of the accident. She further testified that she sought treatment for her back at a VA medical facility within one year of her separation from service, though she contends that treatment was mostly for her service-connected cervical spine strain. 

The Veteran had a VA examination in August 2012. The examiner opined that the Veteran's thoracolumbar spine condition is less likely than not permanently aggravated or a result of any event in service or within a year of exiting service. The examiner reasoned that the Veteran had normal examinations of the thoracolumbar spine during service and that findings of osteophytes of the lumbar spine did not present until 2011. The examiner noted that the Veteran suffered a post-service injury to her back and neck at her job. The examiner opined that the likely etiology of the mild degenerative arthritis of the thoracolumbar spine is due to aging and Veteran's post-service occupation.

In July 2016, the Veteran had another VA examination. The examiner found that the Veteran had a diagnosis of a lumbosacral strain, degenerative arthritis of the spine in 2012, and degenerative disc of the thoracic spine in 2016. The examiner opined that the Veteran's condition is less likely than not caused by the claimed in service injury or event. The examiner cited to the July 1993 medical records following the Veteran's motor vehicle accident in which the Veteran did not indicate a back injury or have complaints of back pain. The examiner noted that the Veteran's exit examination did not mention low back pain or objective findings associated with a thoracolumbar disability. 

The examiner in the July 2016 examination opined that the claimed condition is less likely than not proximately due to the result of the Veteran's service-connected condition of a cervical strain. The examiner reasoned that natural progression of a cervical strain does not include thoracolumbar pain or thoracolumbar arthritis. The examiner further opined that this type of pain or condition is likely associated with natural aging. 

The examiner also found that it is less likely than not the Veteran's service-connected cervical strain aggravated the thoracolumbar spine disability including arthritis. The examiner noted that the Veteran had normal x-rays of the thoracic and lumbar spine in 2008. The Veteran later developed evidence of mild arthritis but it is less than 50 percent probability that the cervical spine strain aggravated the lower back disability beyond its natural progress because a thoracolumbar spine disability is not a consequence of cervical strain especially 13 years since the cervical strain.

In evaluating the evidence the Board has considered the Veteran's lay statements that her back pain began right after her accident and has been continuous since service. The Board finds that the statements are competent. A veteran is competent to report on that of which he or she has personal knowledge. Layno v. Brown, 6 Vet. App. 465, 470 (1994). In this case the Veteran is relaying the pain she felt after her motor vehicle accident and the time after she left service. Therefore, her statements are competent. 

The Board finds that the Veteran's statements of continuous back pain since service are not credible. The Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). In this case the Veteran did not report complaints of any back pain other than pain to her cervical spine. When the Veteran reported symptoms of back pain in September 1994, she did not indicate that the pain had been present since her service or her motor vehicle accident in service. The reported history indicated that her back pain was recent. The Veteran's testimony and medical complaints in 2007 are inconsistent with her initial complaints of back pain in 1994. Further, a veteran's statements made for VA disability compensation purposes are of less probative value than histories provided for treatment purposes.  See Pond v. West, 12 Vet. App. 314 (1999) (although the Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements). Therefore, the Board finds that credible evidence of continuous symptoms of back pain by the Veteran's lay statements has not been found. 

The evidence in the record does not show that the Veteran's arthritis of the lumbar spine manifested within one year separation of service. Though the Veteran complained of back pain in September 1994 and October 1994, and was diagnosed with back pain with unknown etiology, the VA examiner noted that the Veteran had a normal lumbar x-ray in 2008. She was not diagnosed with mild degenerative arthritis of the lumbar spine until 2012, which suggests that she likely manifested arthritis of the lumbar spine sometime after 2008. Therefore, service connection for arthritis may not be presumed. 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the Veteran has a current back disability and that there was an in-service incident. However the Board finds that there is no nexus between Veteran's current back disability and her service because the most probative evidence of record indicates that the Veteran's claimed disability is likely due to aging and her post-service occupation. 

The Board also finds that the Veteran's current back disability is less likely than not proximately due to the Veteran's service-connected cervical spine disability because the most probative evidence of record shows that her thoracolumbar spine disability is likely due to natural aging. The thoracolumbar spine disability was not aggravated beyond the natural progression by the Veteran's service connected disability because a thoracolumbar spine disability is not a consequence of cervical strain especially 13 years since the cervical strain. 

For the reasons set forth above, the Board finds that there is a preponderance of the evidence against finding that a back disability was incurred in service or proximately due to or aggravated by her service-connected disability. The benefit-of-the-doubt rule does not apply, and entitlement to service-connection for a back disorder is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a back disability is denied. 




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


